DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 9 and 24 are amended. Claims 17-23 are withdrawn. Claims 1-16 and 24 are allowed.

Applicant’s arguments regarding the objection to claim 24 have been fully considered and are persuasive. The objection of 8/31/2020 is withdrawn.

Applicant’s arguments regarding the rejections under 35 USC 103 have been fully considered and are persuasive. The rejections of 8/31/2020 are overcome.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 17-19 and 22-23 directed to inventions non-elected without traverse. Accordingly, claims 17-19 and 22-23 have been cancelled.
Allowable Subject Matter
Claims 1-20 and 22-24 are allowed. The following is an examiner’s statement of reasons for allowance:
Ichikawa (JP 59-6303, machine translation relied upon) teaches surface treatment of silicon nitride that enhances oxidation resistance and airtightness of the silicon nitride (page 1, top) in which the silicon nitride body is irradiated with a laser beam to form a surface layer of silicon on the silicon 
Shimomura (US 2010/0029058) teaches a method preventing defect growth and precipitation of silicon oxide [0011] due to absorption of oxygen into the surface layer during irradiation [0009] by reducing the oxygen concentration in the surface layer [0071] using a reducing atmosphere [0053]. However, the process of Shimomura is designed to prevent oxygen from being taken into the single crystal layer semiconductor layer in the laser irradiation step [0071], not to remove oxygen already present in the layer.
Inaba (US 2014/0300064) teaches a method of using a transfer arm for a semiconductor manufacturing device [0033] having a ceramic coating applied in areas that contact the semiconductor wafer [0034]. The coating can be made from silicon nitride [0039]. After the coating has been applied, the coating is recrystallized to improve durability, increase density [0042], and reduce particle loss through dropout [0043]. The coating is applied as a mixture of two different crystal structures but is almost (although not entirely) converted into one crystal structure by the recrystallization process [0041]. However, Inada teaches that recrystallization is necessary only because the coating was applied as a spray [0013], and one of ordinary skill in the art would therefore not be motivated to apply the teachings of Inaba to silicon nitride ceramics that have been sprayed such as Tromp.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/R.E.S./               Examiner, Art Unit 1747


/JACOB T MINSKEY/               Primary Examiner, Art Unit 1748